Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURUSANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of eLuxuryHouse, Inc. (the “Company”) for the quarter ended December 31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, Douglas Haffer, Chief Executive Officer, and Eduardo Axtle, Chief Financial Officer, of the Company, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended: and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 17, 2010 s/Douglas Haffer Douglas Haffer Chief Executive Officer s/Eduardo Axtle Eduardo Axtle Chief Financial Officer
